                                                                            201 ti-CV1 H42U


             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

MELISSA HARRIS                                 )
                                               )
                   Plaintiff,                  )
                                               )
V.                                             )      Case No.: ______
                                               )      Division No.: ------
ALLIED PROPERTY & CASUALTY                     )
INSURANCE COMPANY                              )
                                               )
PLEASE SERVE:                                  )
Chlora Lindley-Myers                           )
Missouri Director of Insurance                 )
301 W. High Street, Room 530                   )
Jefferson City, Missouri 65101                 )
                                               )
                    Defendant.                 )

                                          PETITION

                                 GENERAL ALLEGATIONS

        COMES NOW Plaintiff, Melissa Harris, and for her causes of action against

Defendant Allied Property & Casualty Insu_rance Company:

        1.      Melissa Harris is a resident of Grain Valley, Jackson County, Missouri.

       2.       Defendant Allied Property· & Casualty Insurance Company is an Iowa

insurance company in good standing to do and doing · business in Missouri including

Jackson County, Missouri, and may be served with process by serving Chlora Lindley­

Myers, Missouri Director of Insurance, 301 W. High Street, Room 530, Jefferson City,

Missouri 65101.

        3.      Jurisdiction is proper pursuant to §506.500 Missouri Revised Statutes.

       4.       Plaintiffs claims and causes of action are based on breach of contract and

Plaintiff is not alleging a tort against Defendant.


                                                                              Exhibit 1


      Case 4:20-cv-00871-DGK Document 1-2 Filed 10/29/20 Page 1 of 6
Case 4:20-cv-00871-DGK Document 1-2 Filed 10/29/20 Page 2 of 6
Case 4:20-cv-00871-DGK Document 1-2 Filed 10/29/20 Page 3 of 6
Case 4:20-cv-00871-DGK Document 1-2 Filed 10/29/20 Page 4 of 6
Case 4:20-cv-00871-DGK Document 1-2 Filed 10/29/20 Page 5 of 6
Case 4:20-cv-00871-DGK Document 1-2 Filed 10/29/20 Page 6 of 6
